


110 HR 6989 IH: To amend title 38, United States Code, to authorize the

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6989
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  burial in a national cemetery of a parent of a deceased veteran when there is
		  no eligible spouse or dependent of the veteran.
	
	
		1.Burial in national cemeteries
			 of parents of certain deceased veterans when there is no eligible spouse or
			 dependentSection 2402 of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(9)A
				parent of a deceased person described in paragraph (1), (2), or (3), if there
				is no eligible spouse, minor child, or unmarried adult child of the
				person.
				.
		
